


Exhibit 10.2

 

COST SHARING AND OPERATING AGREEMENT

 

THIS COST SHARING AND OPERATING AGREEMENT (this “Agreement”) is made and entered
into as of September 23, 2014 by and among Kenneth D. Moelis (“Mr. Moelis”), a
citizen of the United States and a resident of the State of California, Moelis &
Company Group LP (“Group LP”), a Delaware limited partnership, and Moelis Asset
Management LP (“Management LP”), a Delaware limited partnership.  Mr. Moelis,
Group LP, and Management LP are hereinafter also individually referred to as
“Party” and collectively as “Parties”.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Aircraft Dry Lease of even date hereof (the
“Lease”) by and among Lessor, on the one hand, and the Parties, on the other,
the Parties have leased a certain aircraft (as defined in the Lease, the
“Aircraft”) from Moelis & Company Manager LLC (“Lessor”), a Delaware limited
liability company;

 

WHEREAS, there is substantial variation among the Parties in their respective
contemplated use of the Aircraft; and

 

WHEREAS, the Parties wish to memorialize their agreement regarding their
utilization of the Aircraft and their sharing and allocation of the lease and
operating costs of the Aircraft.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and agreements contained herein, the Parties agree as follow:

 

1.                                      Use and Operation of the Aircraft.

 

The Parties agree that each Party shall, from time to time, on a noncontinuous
basis, have exclusive use of the Aircraft pursuant to the Lease.  The Parties
shall coordinate their respective utilization of the Aircraft by giving advance
notice to the Service Provider (as defined in Section 4), by telephone, e-mail
and/or facsimile, of any proposed use of the Aircraft, including commencing and
ending dates of flights and projected destinations.  The Party who first gives
notice to the Service Provider of a proposed flight shall have the right to use
the Aircraft for such noticed flight (i.e., on a first-come, first-serve
basis).  In the event a scheduling conflict should arise, which the Parties
cannot mutually resolve after consulting with each other, the Party who first
reserved the use of the Aircraft for the particular flight shall have priority. 
The Parties shall estimate their respective flight hours utilization of the
Aircraft during the first twelve (12) consecutive calendar months of this
Agreement and shall prepare with the Service Provider an Aircraft budget of the
estimated operational expenses for such period.  For the purpose of this
Agreement, flight hours, or any fraction thereof to the nearest 1/10 hour, shall
be measured as recorded by the Flight Management System of the Aircraft.

 

--------------------------------------------------------------------------------


 

2.                                      Operational Control of the Aircraft.

 

Each Party acknowledges and agrees that the Aircraft shall be operated
exclusively under Part 91 of the Federal Aviation Regulations (“FARs”).  Either
Mr. Moelis, Group LP or Management LP, as the case may be, when in possession of
and using the Aircraft, shall have and retain operational control of the
Aircraft as defined in the applicable FARs (FARs § 1.1 General Definitions:
Operational control, with respect to a flight, means the exercise of authority
over initiating, conducting or terminating a flight) during the period of such
possession and use by such Party.  Likewise, for federal tax purposes, including
applicable provisions of the United States Internal Revenue Code, as amended,
and the Regulations and rulings promulgated thereunder, either Mr. Moelis, Group
LP or Management LP, when in possession of and using the Aircraft, shall have
and retain “possession, command and control” of the Aircraft during the period
of such possession and use by such Party.

 

Mr. Moelis, Group LP or Management LP acknowledge and agree that each Party,
when operating the Aircraft, shall obtain and utilize duly-qualified, current
and type-rated pilots, whose licenses are in good standing, who meet the
requirements established and specified by the insurance policies required under
the Lease and by the FAA, and who have attended and successfully completed
Bombardier’s approved training course for the Aircraft.  Mr. Moelis, Group LP or
Management LP further expressly acknowledge that, with respect to each Party’s
utilization of the Aircraft, solely that Party utilizing the Aircraft (i) shall
have the sole discretion and power to designate which pilots fly the Aircraft;
(ii) shall have exclusive control and direction over said pilots; and
(iii) shall have the power to substitute or otherwise terminate the pilots
proposed or supplied by the Service Provider, for and on behalf and at the
request of each such Party, and cause other competent duly qualified, current
and type rated pilots, who conform to the requirements set forth hereinabove, to
be hired for that Party’s respective flights of the Aircraft.

 

Mr. Moelis, Group LP or Management LP acknowledge and agree that, in accordance
with the applicable FARs, the flight crew provided by the Service Provider, for
and on behalf and at the request of each Party, and accepted by each such Party
or otherwise hired or assigned by each of the Parties in connection with their
respective flights, shall have full and exclusive authority to exercise all of
its duties and responsibilities in regard to the safety of each flight conducted
hereunder.  Each Party specifically agrees that the flight crew, in its sole
discretion, may terminate any flight, refuse to commence any flight, or take any
other such action which, in the considered judgment of the assigned pilot in
command, is necessitated by safety considerations.  No such action by the pilot
in command will create or support any liability for loss, injury, damage or
delay to any Party or any other person.  The Parties further agree that no Party
will be liable for delay or failure to timely furnish or return the Aircraft
pursuant to this Agreement when such failure is caused by government regulation
or authority, mechanical difficulty, war, civil commotion, strikes or labor
disputes, weather conditions or acts of God.

 

2

--------------------------------------------------------------------------------


 

3.                                      Compliance with Lease.

 

Each Party represents to the other that they shall take no action or omit to
take any action which shall result in such Party not being in compliance with
the terms and conditions of the Lease.

 

4.                                      Selection of Service Provider.

 

The Parties agree and consent to select an independent service provider (the
“Service Provider”), mutually acceptable to the Parties, having substantial
expertise and specialization in business aviation and specifically regarding the
operations of executive business jet aircraft, for the purpose of providing
specialized services with respect to the scheduling, operations and the
maintenance of the Aircraft by the Parties during the Lease in accordance with
the terms of this Agreement.  The Parties shall cause the Service Provider to
prepare an annual budget of the estimated costs and expenses associated with the
operation of the Aircraft and related activities.  Notwithstanding anything to
the contrary set forth herein, each Party reserves the right to retain a
separate independent service provider by giving written notice to the other
Parties, whereupon such Party shall be solely responsible for the fees and
expenses charged by such separate service provider.

 

5.                                      Operating Costs and Allocation.

 

The Parties agree and accept that, for the purpose of this Agreement and the
billing, allocation and payment of the costs associated with the operation of
the Aircraft, such costs shall be divided into four categories and paid by the
Parties as set forth hereinbelow:

 

5.1                               Fixed Operating Costs.

 

5.1.1                     Definition of Fixed Operating Costs.  The Fixed
Operating Costs shall be the cost of the following: fixed monthly rentals under
the Lease (“Fixed Rentals”); insurance; hangar and storage rentals; flight crew
personnel as employed and charged by the Service Provider and training of said
flight crew personnel (initial and recurrent); a qualified mechanic as employed
and charged by the Service Provider and training (initial and recurrent) of said
mechanic; cabin attendant(s) as employed and charged by the Service Provider and
any specialized training course of said cabin attendant(s); other professional
personnel expressly required by the Parties for specialized services in
connection with their flight and travel activities and related logistical
arrangements; training flights; Service Provider’s management or administrative
fees; those scheduled maintenance costs of airframe, engines, thrust reversers
and avionics that are not covered by the specific plans and programs set forth
under Section 5.2.1 (i.e., CorporateCare, MSP and Smart Parts as such terms are
defined therein); the fees of the Computerized Maintenance Management System
(“CMMS”) maintenance tracking system for the Aircraft; maintenance and flight
manual subscriptions; software updates; database for Flight Management System;
navigation chart services; publications; aeronautical registration fees;
property taxes that are the responsibility of the Parties under the Lease, if
any; and any other costs and expenses relating directly or indirectly, to the
operation of the Aircraft, which are not expressly included under Sections
5.2.1, 5.3.1, and 5.4.1 hereof.

 

3

--------------------------------------------------------------------------------


 

5.1.2                     Payment of Fixed Operating Costs.  The Parties agree
that the Fixed Operating Costs shall be allocated to and paid by the Parties pro
rata according to each Party’s utilization of the Aircraft.  The Parties shall
cause the Service Provider to deliver to each Party, no later than the twentieth
(20th) day of each month, a statement of the actual Fixed Operating Costs
incurred during the previous month, together with the amount of such costs
allocated to each Party based on the estimated annual utilization of the
Aircraft, which amount shall be payable by such Party in accordance with
Section 6.  For the purpose of the preceding sentence, the estimated utilization
of the Aircraft by each Party shall be the contemplated utilization of such
Party during the first twelve (12) consecutive calendar months of this Agreement
for statements delivered prior to October 1, 2015 and such Party’s actual
utilization of the Aircraft during the twelve months ended on the immediately
preceding September 30th for statements delivered on or after October 1, 2015
(by way of clarification, the foregoing shall not modify in any manner that the
Fixed Operating Costs shall be allocated to and paid by the Parties pro rata
according to each Party’s actual utilization of the Aircraft as set forth herein
below).

 

No later than October 20th of each year during the term of this Agreement (or at
such time as this Agreement is terminated), the Parties shall cause the Service
Provider to deliver to each Party a statement of the aggregate amount of actual
Fixed Operating Costs allocated to such Party based on the estimated utilization
of the Aircraft for the twelve-month period ended on the preceding
September 30th (or on the termination date of this Agreement) and the aggregate
amount of actual Fixed Operating Costs allocable to such Party based on the
actual utilization of the Aircraft by the Parties for the twelve-month period
ended on the preceding September 30th (or on the termination date of this
Agreement).  Any excess of the amount of Fixed Operating Costs allocated over
the amount of Fixed Operating Costs allocable shall be credited to such Party
and any excess of Fixed Operating Costs allocable over the amount of Fixed
Operating Costs allocated shall be payable by such Party in accordance with
Section 6.

 

5.2                               Direct Operating Costs.

 

5.2.1                     Definition of Direct Operating Costs.  The Direct
Operating Costs, for the purposes of this Agreement, shall be the cost of the
following: fuel, oil and other lubricants; the service rate per engine flying
hour of the Rolls Royce CorporateCare program (“CorporateCare”) with respect to
the engines; the hourly charges of the Honeywell Maintenance Service Plan
(“MSP”) with respect to the auxiliary power unit; the hourly usage rate charges
of the Bombardier Smart Parts Plus Plan (“Smart Parts”) with respect to the
airframe and its components and systems; the crew expenses for airline travel,
ground transportation, lodging, meals and other similar expenses related to the
crew’s activities in connection with the operation of the Aircraft; compensation
paid to qualified contract pilot(s) hired for specific flight(s) at the express
request of the Party operating the Aircraft for such flight(s); compensation
paid to contract cabin attendant(s) hired for specific flight(s) at the express
request of the Party operating the Aircraft for such flight(s); compensation
paid to other contract professional personnel hired to render specialized
services in connection with specific flight and travel arrangements at the
express request of the Party operating the Aircraft for such flight(s); weather
services; flight service fees; flight planning fees; over flight fees; landing,
ramp, parking, tie-down and ground handling fees; de-icing charges; storage and
hangar use charges at temporary locations during Aircraft

 

4

--------------------------------------------------------------------------------


 

flights; airport civilian aviation charges; customs and immigration charges;
supplies; catering; communication charges, in-flight telephone calls, telecopier
and data transmissions; and miscellaneous flight expenses.

 

5.2.2                     Payment of Direct Operating Costs.  The Direct
Operating Costs incurred with respect to an Aircraft flight shall be paid by the
Party utilizing and having operational control of the Aircraft for such flight
within the meaning of the FARs Part 91.  The Service Provider will issue, no
later than the twentieth (20th) day of each month, separate statements directly
to each Party for the Direct Operating Costs attributable to that Party’s
utilization of the Aircraft.

 

5.3                               Unscheduled Maintenance Costs.

 

5.3.1                     Definition of Unscheduled Maintenance Costs.  The
Unscheduled Maintenance Costs, for purposes of this Agreement, shall be the cost
of the following: compliance with applicable FAA Airworthiness Directives and
manufacturers’ Mandatory Service Bulletins, and all those items of unscheduled
maintenance which are not included in CMMS and the recommended inspection
program of the Aircraft.

 

5.3.2                     Payment of Unscheduled Maintenance Costs.  Any cost of
Unscheduled Maintenance Costs shall be allocated to and paid by the Parties pro
rata according to each Party’s utilization of the Aircraft since the
commencement date of this Agreement to the date such cost is incurred.

 

5.4                               Nonrecurring Costs.

 

5.4.1                     Definition of Nonrecurring Costs.  The Nonrecurring
Costs, for the purposes of this Agreement, shall be the cost of the following:
customary and routine refurbishments, improvements, upgrades and similar
modifications, additions and alterations to the Aircraft, its engines and
avionics, as permitted in accordance with the terms and conditions of the Lease.

 

5.4.2                     Payment of Nonrecurring Costs.  Prior to incurring any
Nonrecurring Costs, the Parties shall consult with each other and approve the
anticipated expenditure.  The cost of such Nonrecurrent Costs shall be allocated
to and paid by the Parties pro rata according to each Party’s utilization of the
Aircraft since the commencement date of this Agreement to the date such cost is
incurred.

 

6.                                      Bank Account and Payments.

 

The Parties agree to pay all amounts shown as due in accordance with this
Agreement on statements from the Service Provider within seven (7) days from
receipt of such statements, by depositing such sums directly into a trust
account established by the Service Provider at a bank approved by the Parties
(the “Trust Account”).

 

7.                                      Operating Costs Deposit.

 

As a deposit toward the monthly payments of the costs and expenses associated
with the operation of the Aircraft, the Parties shall deposit or cause to be

 

5

--------------------------------------------------------------------------------


 

deposited into the Trust Account on or around the date of the delivery of the
Aircraft to the Parties, an amount determined and mutually agreed with the
Service Provider (the “Operating Costs Deposit”), which shall be credited among
the Parties pro rata based upon their respective utilization of the Aircraft
during the first twelve (12) consecutive calendar months of this Agreement.  The
Service Provider, within twenty days after the end of each month, shall furnish
each Party with a statement detailing all credits and debits to the Trust
Account for the preceding month, without consideration of the amount of the
Fixed Operating Costs Deposit.  Within seven days of receipt of such statement,
each Party shall reimburse the Trust Account by the amount that the debits
exceed the credits for such Party.

 

8.                                      Indemnification.

 

8.1                               Scope of Indemnification.  Each Party shall
indemnify the other Party (the “Indemnitee”) from and against any all claims,
demands, liabilities, costs (including without limitation, attorneys’ fees and
costs), expenses, damages, losses, suits, proceedings and actions, whether
judicial, administrative, investigative or otherwise, of any nature whatsoever,
known or unknown, liquidated or unliquidated, that may be incurred by the
Indemnitee or in which the Indemnitee may become involved, arising out of such
Party’s breach of this Agreement or operation of the Aircraft in any manner or
for any purpose excepted from coverage under the insurance maintained by the
Parties pursuant to the terms of the Lease.

 

8.2                               Cumulative Rights.  The right of any
Indemnitee to the indemnification provided in this Section 8 shall be in
addition to any rights such Indemnitee may otherwise be entitled by contract or
as a matter of law or equity and shall extend to such Indemnitee’s successors,
assigns and legal representatives.

 

9.                                      Relationship of the Parties.

 

The Parties intend this Agreement to provide solely for the sharing of the costs
of the lease and operation of the Aircraft.  The Parties do not intend to form a
partnership under any laws, including the laws of the State of California or the
United States of America, any of its states, or the laws of any other
jurisdiction.  Nothing contained in this Agreement shall in any way create any
association, partnership, joint venture, or principal and agent relationship
between or among the Parties hereto or be construed to evidence the intention of
the Parties to constitute such.

 

10.                               Termination.

 

This Agreement shall terminate and all rights and obligations of the Parties
under this Agreement shall cease upon the termination of the Lease or upon the
written consent of the parties, subject, however, to each of the Parties
promptly settling any outstanding amounts due or receiving reimbursement of any
amounts to be credited pursuant to the provisions of Section 5.

 

6

--------------------------------------------------------------------------------


 

11.                               Miscellaneous.

 

11.1                        Section Headings.  Section and other headings and
captions contained in this Agreement are for reference purposes only and are in
no way intended to interpret, define, or limit the scope, extent, or intent of
this Agreement or any provision hereof.

 

11.2                        Counterpart Originals.  This Agreement and any
amendment hereto may be executed in any number of counterparts with the same
effect as if the Parties hereto had signed the same document; provided, however,
that the counterparts in the aggregate shall have been executed by all of the
Parties hereto.  All counterparts shall be construed together and shall
constitute one and the same instrument.  The Parties may exchange executed
copies transmitted by telecopier or PDF e-mail, provided the executed originals
are forwarded by mail or courier.

 

11.3                        Agreement Negotiated. The Parties to this Agreement
are sophisticated and have been represented or had the opportunity to be
represented in connection with the negotiation and performance of this
Agreement.  The Parties agree that no presumptions relating to the
interpretation of contracts against the drafter of any particular clause should
or may be applied in this case and, therefore, waive their effects.

 

11.4                        Governing Law.  The Parties agree that the
provisions of this Agreement shall be construed and enforced according to the
laws of California regardless of the choice of laws provisions of California or
any other jurisdiction.

 

11.5                        Arbitration.  Any dispute, claim or controversy of
whatever nature arising out of or relating to this Agreement or the breach,
termination, enforcement, interpretation or validity thereof, including the
determination of the scope or applicability of this agreement to arbitrate,
shall be determined by arbitration in Los Angeles, California before one neutral
arbitrator.  Such arbitrator shall be an attorney licensed to practice law in
the United States, actively engaged in the practice of law for at least ten
years and having at least five years of experience with and knowledge of
business aviation.  The arbitration shall be administered by JAMS pursuant to
its Comprehensive Arbitration Rule & Procedures.  Judgment on the Award may be
entered in any court having jurisdiction.  This clause shall not preclude
parties from seeking provisional remedies in aid or arbitration from a court of
appropriate jurisdiction, or injunctive relief.

 

11.6                        Severability.  If any provision in this Agreement is
found by a court of competent jurisdiction to be illegal, invalid, unlawful,
void, or unenforceable, then such provision shall be enforced to the extent that
it is not illegal, invalid, unlawful, void or unenforceable, and the remainder
of this Agreement shall continue in full force and effect.

 

11.7                        Prior Agreements.  This Agreement contains all of
the agreements of the Parties hereto with respect to any matter covered or
mentioned in this Agreement, and no prior agreement or understanding, oral or
written, express or implied, pertaining to any such matter shall be effective
for any purpose.  The Parties acknowledge that all such prior agreements,
representations and negotiations are deemed superseded by the execution of this
Agreement to the extent they are not incorporated herein.

 

7

--------------------------------------------------------------------------------


 

11.8                        Modifications. This Agreement may only be modified
if the modification is in writing and is signed by the Party against whom
enforcement is sought.

 

11.9                        Remedies Cumulative.  Each right, power and remedy
provided for in this Agreement or now or hereafter existing at law, in equity,
by statute or otherwise shall be cumulative and concurrent and shall be in
addition to every other right, power or remedy provided for in this Agreement or
now or hereafter existing at law, in equity, by statute or otherwise, and the
exercise or beginning of the exercise of the forbearance of exercise by any
Party of any one or more of such rights, powers or remedies shall not preclude
the simultaneous or later exercise by such Party of any or all of such other
rights, powers or remedies.

 

11.10                 Waiver.  No consent or waiver, express or implied, by any
Party to or of any breach or default by any other Party in the performance of
obligations under this Agreement shall be deemed or construed to be a consent or
waiver to or of any other breach or default in the performance by such party. 
Failure on the part of any Party to complain of any act or failure to act by any
other Party or to declare any other Party in default, irrespective of how long
such failure continues, shall not constitute a waiver by any Party of its rights
under this Agreement.

 

11.11                 Notices.  All notices or other communications, which shall
or may be given pursuant to this Agreement, shall be in writing and shall be
delivered by certified mail or registered mail with postage prepaid, return
receipt requested, by facsimile transmission or by e-mail or by hand.  Such
communication shall be deemed given and received upon dispatch, if sent by
facsimile (provided confirmation of successful transmission is received by the
sending facsimile machine at the time of transmission) or e-mail (provided a
transmission error message is not received by sender), or upon delivery if hand
delivered, or within three (3) days of mailing, if sent by certified or
registered mail, at the addresses of the parties as set forth in Exhibit “A”
attached hereto.  Any address for notice to a party may be changed at any time
by written notice to the other parties.

 

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Cost Sharing and Operating
Agreement as of the day and year first above written.

 

 

KENNETH D. MOELIS

 

 

 

/s/ Ken Moelis

.

 

 

 

 

 

 

MOELIS & COMPANY GROUP LP

 

 

 

By:

/s/ Elizabeth Crain

.

 

 

Name:

Elizabeth Crain

.

 

 

Title:

Chief Operating Officer

.

 

 

 

 

 

 

MOELIS ASSET MANAGEMENT LP

 

 

 

By:

/s/ Osamu Watanabe

.

 

 

Name:

Osamu Watanabe

.

 

 

Title:

General Counsel

.

 

 

 

9

--------------------------------------------------------------------------------
